Citation Nr: 0027530	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-02 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder to include an 
undifferentiated-type schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Jose A. Juarbe-Ortiz, M.D.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  
This appeal arose from a May 1997 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder to include an 
undifferentiated-type schizophrenic reaction.  In February 
1998, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  The veteran has 
been represented throughout this appeal by Puerto Rico Public 
Advocate for Veterans Affairs.  


FINDINGS OF FACT

1.  In March 1978, the Board denied restoration of service 
connection for a psychiatric disorder.  The veteran and his 
accredited representative were provided with copies of the 
decision.  

2.  The documentation submitted since the March 1978 Board 
decision is relevant and probative of the issue at hand.  

3.  The veteran's private psychiatrist testified on appeal 
that chronic undifferentiated-type schizophrenia originated 
during active service.  


CONCLUSIONS OF LAW

1.  The March 1978 Board decision denying restoration of 
service connection for a psychiatric disorder is final.  New 
and material evidence sufficient to reopen a claim for 
service connection for a psychiatric disorder to include an 
undifferentiated-type schizophrenic reaction has been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156, 20.1105 (1999).  

2.  The veteran's claim for entitlement to service connection 
for a psychiatric disorder to include an 
undifferentiated-type schizophrenic reaction is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1105 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1999) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA must then determine whether the claim, based upon all the 
evidence of record and presuming its credibility, is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is well-grounded, the VA may then proceed to 
evaluate the merits of the claim after ensuring that its duty 
to assist the veteran under 38 U.S.C.A. § 5107(a) (West 1991) 
has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

I.  Prior Board Decision

In March 1978, the Board denied restoration of service 
connection for a psychiatric disorder upon its determination 
that the RO properly severed service connection for an 
undifferentiated-type schizophrenic reaction; a chronic 
psychiatric disorder was not shown during active service; and 
a psychosis did not become manifest to a compensable degree 
within one year of service separation.  The veteran and his 
accredited representative were provided with copies of the 
adverse decision.

The evidence upon which the March 1978 Board decision was 
formulated may be briefly summarized.  The veteran's service 
medical records do not refer to an acquired psychiatric 
disability.  A September 1967 VA hospital summary relates 
that the veteran began to have nightmares and crying spells 
in approximately January or February 1967.  The veteran was 
diagnosed with an anxiety reaction.  A May 1970 VA hospital 
summary indicates that the veteran was diagnosed with an 
undifferentiated-type schizophrenic reaction.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the Board decision consists of 
VA examination and treatment records; private examination and 
treatment records; the transcript of the February 1998 
hearing on appeal; and written statements from the veteran.  
At the hearing, Jose A. Juarbe-Ortiz, M.D. testified that he 
had reviewed the veteran's clinical record and diagnosed him 
with chronic undifferentiated-type schizophrenia.  He stated 
that the veteran's inservice gastrointestinal symptoms and 
period of unconsciousness were prodromal symptoms of the 
veteran's schizophrenia.  Dr. Juarbe-Ortiz's testimony 
constitutes new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disability to include a chronic 
undifferentiated-type schizophrenic reaction.  


III.  Service Connection

It is necessary to next determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Where 
a veteran served continuously for ninety days or more during 
a period of war and a psychosis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  The Board observes that 
Dr. Juarbe-Ortiz's testimony renders the veteran's claim 
well-grounded.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disability to include 
an undifferentiated-type schizophrenic reaction is granted.  
The veteran's claim of entitlement to service connection for 
a psychiatric disability to include an undifferentiated-type 
schizophrenic reaction is well-grounded.  


REMAND

In reviewing the record, the Board notes that while Dr. 
Juarbe-Ortiz diagnosed the veteran with chronic 
undifferentiated-type schizophrenia, the report of a March 
2000 VA examination for compensation purposes reflects that 
the veteran was diagnosed with not otherwise specified 
anxiety disorder, alcohol dependence in remission, and 
borderline personality features.  Given this apparent 
conflict in the psychiatric record, the Board finds that 
further VA psychiatric evaluation would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:
1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
and etiology of his psychiatric 
disability.  All tests and studies should 
be accomplished and the findings should 
then reported in detail.  The examiner 
should express an opinion as to the 
etiology of all identified psychiatric 
disorders and their relationship, if any, 
to active service and/or the veteran's 
service-connected disorders.  If 
schizophrenia is diagnosed, the examiner 
should state whether the disorder was 
manifested during active service or 
within one year of service separation.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his reopen claim 
for service connection will be denied.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder to 
include an undifferentiated-type 
schizophrenic reaction.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


